Citation Nr: 1216730	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to May 1963, and from September 1976 to February 1993.  He performed additional unverified obligation in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran now resides in New Hampshire.

This appeal was previously before the Board in January 2010 and June 2011.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a chronic pulmonary disorder manifested by a chronic cough began during active service.


CONCLUSION OF LAW

A chronic pulmonary disorder manifested by a chronic cough was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran alleges that he is entitled to service connection for a chronic pulmonary disorder.  He reports that he has had a chronic cough since his second period of active service, and contends that his cough has progressively worsened over the years.

The Veteran's DD Form 214 from his second period of active service shows that he served as a parasitologist.  Officer Fitness Evaluations show that from July 1980 to August 1982, the Veteran performed medical research in the Philippines and Indonesia concerning infectious diseases in those areas.  He participated in a clinical studies of epidemic malaria, he preserved biological specimens, he conducted malaria field studies, and he detected drug resistant malaria in patients admitted to a local hospital.  Although it does not appear that radiation exposure during the Veteran's service has been verified and while service treatment records show that the Veteran explicitly denied radiation exposure during service, from October 1981 to August 1982, he served as a radiation safety officer implementing and developing the radiation safety program for his command.  Officer Fitness Evaluations dating from November 1986 to July 1988 show that the Veteran served in Panama where he conducted jungle survival training, collected specimens, administered research for use in developing vaccine models for parasitic diseases endemic to Panama and other tropical climates, and discovered and reported a parasite not previously known to exist in Panama.  During that time, the Veteran deployed to Honduras for approximately four months where he supervised lab assessments of anti parasitic drugs tested on hookworm infections and provided routine clinical assistance to Army units in Honduras.  Such evaluations also show that the Veteran authored numerous scientific publications during service.  

Service treatment records from the Veteran's second period of active duty service show a negative chest x-ray in October 1977 following complaints of chest pain which was diagnosed as chest pain noncardiac in nature.  Complaints of a chronic cough were noted on examinations conducted in 1982, 1985, 1988 and 1993.  The purpose of the February 1982 examination was occupational exposure to ionizing radiation and the Veteran indicated that he seldom had a cough.  By June 1985, he reported that he had a frequent cough, and the examiner noted "periodic cough, nonsmoker."  In November 1988, the Veteran reported having a frequent cough and the examiner noted a positive Mantoux test (Tuberculin Sensitivity Test).  In February 1990, a chest x-ray was negative for active pulmonary disease, but did show minimal right apical pleural scarring.  A comparison between a January 1992 preoperative chest x-ray and the February 1990 chest x-ray revealed no change in the old granulomatous disease, calcified lymph nodes and apical pleural scarring; however, an additional finding of some opacity at the left cardiophrenic angle, consistent in appearance with a fat pad or scar, was noted.  Upon undergoing a retirement examination in December 1992, clinical examination of the chest and lungs was abnormal with notation of a prominent xyphoid.  A chest x-ray was read to reveal old granulomatous disease, calcified nodes, and apical scarring without significant interval changes.  

Post-service private treatment records show that the Veteran initially sought treatment for complaints of a chronic cough in November 2001 and he consistently reported onset of his chronic cough during military service.  In January 2002, a pulmonary function test revealed normal findings; however, the physician could not rule out asthma.  A March 2002 private treatment record showed that the Veteran was diagnosed with a bronchospasm (cough).  Such diagnoses were also noted in a February 2007 private treatment note.

A December 2009 private treatment note showed that the Veteran's reported that his social history was significant for work as a tropical infectious disease medical researcher, military service, extensive travels to Central and South America, Asia and Africa, growing up in Minnesota/Iowa, and multiple exposures to farm products and lab chemicals.  December 2009 pulmonary function testing was not indicative of obstructive airway disease; however, "it may have been indicative of mild obstructive lung disease that was somewhat contributing to his chronic cough."  It was also noted that the Veteran's history supported a component of reactive airway disease.  A December 2009 chest x-ray was not indicative of acute cardiopulmonary process.  

In accordance with the Board's January 2010 remand, the Veteran underwent a VA respiratory examination in July 2010.  The Veteran stated that a chronic cough began during service in 1981 and had persisted and worsened since.  The examiner noted that the Veteran was a nonsmoker and had in-service chemical and radiation exposures.  The Veteran was also noted to have been a tropical medicine researcher and to have worked specifically with malaria.  The examiner found that by history, the Veteran's cough dated back to service, though with no clear association to his in-service exposures.  For a diagnosis, the examiner found that the Veteran's "history and response to bronchodilator and inhaled steroid therapy (was) consistent with mild reactive airways disease."  Regarding a chronic cough, the examiner stated "it is felt that these same symptoms, by history, are similar to his symptoms while in service;" however, the examiner opined "that it was less likely as not caused by or a result of his (in-service) exposures."  

In September 2010, additional private treatment notes showed diagnoses of a chronic dry cough and "what seemed to be asthma."  Pulmonary function testing in September 2010 was normal.  Pulmonary function testing in December 2010 was suggestive of an early airflow obstruction.  

In accordance with the Board's June 2011 remand, an addendum VA medical opinion was obtained from the July 2010 VA examiner to address whether the Veteran's current chronic pulmonary disorder at least as likely as not began during service.  The June 2011 addendum opinion noted the Veteran's subjective complaints of a chronic cough and dry throat during service.  Without addressing the abnormal chest x-ray findings in February 1990, January 1992, and December 1992, the examiner erroneously suggested that there were no objective findings upon examination pertaining to the Veteran's respiratory complaints during service.  He stated that review of "more recent" private treatment records showed treatment with inhaled and nasal steroids, "presumably for rhinitis and reactive airways disease."  The examiner stated that the Veteran did not have diagnoses of rhinitis and/or reactive airways disease during service and there was little if any mention of respiratory symptoms in the service treatment records.  Therefore, he opined that "it is unlikely that the Veteran's subsequent symptoms are related to exposures while in the service."  Specifically, he stated that "there is significantly less than a 50/50 chance that the Veteran's symptoms are related to exposures in the service."  Significantly, the examiner failed to address whether it was at least as likely as not that Veteran's current chronic pulmonary disorder began during service. 

In August 2011, a private follow-up treatment note from a Dr. Tilluckdharry, that historically, the Veteran had "extensive exposures as a result of his research and work during military service, as well as an extensive travel history with potential for multiple exposures."  She opined that given his extensive exposures, she could not specifically attribute his cough to any particular exposure.  She stated, however, that coughs tend to be multifactorial and she opined the Veteran's cough was just as likely to be due to his exposures two to three decades ago as it is to his current exposures.  

On review, regarding to the onset of the Veteran's chronic pulmonary condition, the service treatment records from the Veteran's second period of active service show consistent reports of a chronic cough since February 1982.  In addition, chest x-rays in October 1977, shortly following the Veteran's entrance into his second period of active service, were read as normal.  Abnormal chest x-rays were first noted during active service in February 1990.  Following discharge, the Veteran did not seek post-service treatment for complaints of a chronic cough until November 2001; however, he consistently stated that his chronic cough initially began during active service and had persisted since.  

The Veteran is competent to report symptoms such as a chronic cough.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Moreover, the United States Court of Appeals for Veterans Claims has held that as long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). The Court stated that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.   Finally, post-service private treatment records and the July 2010 VA examination report show that the Veteran's post-service complaints of a chronic cough were diagnosed as reactive airway disease and asthma.  Indeed, the July 2010 examiner stated "with regard to a chronic cough, it is felt that these same symptoms, by history, are similar to his symptoms while he was in the service."  

Regarding whether the Veteran's chronic pulmonary condition is otherwise related to his active service, the July 2010 VA examiner opined that the Veteran's chronic cough, diagnosed as reactive airway disease, was less likely than not caused by or a result of "exposures" during service.  In the June 2011 addendum opinion, the examiner observed that the Veteran did not have a diagnosis of reactive airway disease during service.  Thus, he opined that there was significantly less than a 50/50 chance that his (current) symptoms are related to exposures during service.  

In contrast, in August 2011, Dr. Tilluckdharry acknowledged that the Veteran has had significant exposures during and after military service.  She acknowledged that the etiology of coughs are multifactorial.  Thus, while she could not specifically attribute the Veteran's his current chronic cough to any particular exposure, it was her opinion his chronic cough is just as likely due to his exposures during service as it is to his post-service exposures.  

In light of the evidence outlined above, the Board finds that the evidence supporting the assertion that the Veteran's chronic pulmonary disorder likely manifested during active service is equally balanced with that against.  The true etiology of the Veteran's pulmonary disorder, manifested by a chronic cough, may never be known to a certainty.  Under the benefit-of-the-doubt rule, however, for the appellant to prevail there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  That is, the evidence of record sufficiently supports the assertion that the Veteran's current chronic pulmonary disorder, manifested as a chronic cough, was shown in-service and may be related to in-service exposures.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a pulmonary disorder manifested by a chronic cough is established.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chronic pulmonary disorder, manifested by a chronic cough, is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


